DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Naksone et al (20090297799) in view of Tanaka et al (20070154662). 
Naksone teaches an antifouling printing sheet. 
Naksone, paragraph 24 of the PGPUB, teaches (1) an anti-fouling printing sheet, characterized by comprising a transparent support sheet, a hydrophilic anti-fouling layer provided on one side of the support sheet, and a printing surface provided on the opposite side of the Support sheet. 
Naksone, paragraph 50 of the PGPUB, teaches examples of the material for forming the support sheets include acrylic resins such as polypropylene. 
Naksone, paragraph 53 of the PGPUB, teaches the transparent support sheet has a thickness of 50-400 microns. 
Naksone, paragraph 55 of the PGPUB, teaches the transparent support sheet may be subjected to surface treatment such as oxidation treatment or roughening. 
Naksone, paragraph 58 of the PGPUB, teaches the hydrophilic anti-fouling layer preferably has a photocatalytic action.
Naksone, paragraphs 66-67 of the PGPUB, teaches when a photocatalytic layer is employed as an anti fouling layer, a photoactivity-intercepting layer is provided on one surface of a transparent support sheet. An intermediate layer generally employed in a photocatalyst film may be employed as the photoactivity-intercepting layer. Such an intermediate layer is generally formed of a resin (e.g., silicone resin or acrylic-modified silicone resin) film having a thickness of several micrometers.
Naksone, paragraphs 104-105 of the PGPUB, teaches an improved coating composition for forming the photocatalyst-active layer contains the aforementioned (A) and (B), and further contains (D) microparticles and/or silica microparticles having a photocatalytic function. The microparticles having a photocatalytic function may be particles of titanium oxide mainly of anatase crystal form.
Naksone, paragraph 113 of the PGPUB, teaches through incorporation of colloidal silica into a photocatalyst film, the film also exhibits super-hydrophlicity even in the dark.
Naksone, paragraph 132 of the PGPUB, teaches in the anti-fouling printing sheet, a protective peelable film may be laminated on the surface of the photocatalyst-active layer.
Although Naksone teaches a polypropylene substrate, this reference does not teach a biaxially oriented polypropylene film having a specific roughness. 
Tanaka teaches biaxially oriented white film for thermal transfer recording. 
Tanaka, paragraph 37 of the PGPUB, teaches a biaxially oriented
white polypropylene film excellent as a substrate of a receiving sheet for thermal transfer recording and excellent in productivity, and a receiving sheet for thermal transfer recording using the same. 
Tanaka, paragraph 156 of the PGPUB, teaches average surface roughness (Ra) of the white film of the first configuration is, preferably, in the range of 0.02 to 1 microns. If Ra is less than the above-mentioned range, slipperiness of the white film worsens and creases may be formed in the white film or in the receiving sheet in the production process of the film or the receiving sheet for thermal transfer recording. If Ra exceeds 1 micron, surface glossiness unnecessarily decreases, or the white film or the receiving sheet may be damaged when passed on metal drum at winding process during white film formation or at processing process in the production process of the receiving sheet for thermal transfer recording.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have an average surface roughness (Ra) of the white film of the first configuration is, preferably, in the range of 0.02 to 1 microns of a biaxially oriented white polypropylene film as taught by Tanaka as the transparent sheet as taught by Naksone as f Ra is less than the above-mentioned range, slipperiness of the white film worsens and creases may be formed in the white film or in the receiving sheet in the production process of the film or the receiving sheet for thermal transfer recording and if Ra exceeds 1 micron, surface glossiness unnecessarily decreases, or the white film or the receiving sheet may be damaged when passed on metal drum at winding process during white film formation or at processing process in the production process of the receiving sheet for thermal transfer recording and further is excellent as a substrate of a receiving sheet for thermal transfer recording. 
How the colloidal silica is made, particularly the process steps of making a silicon compound that is a hydrolysis condensate of a tetrafunctional silicon compound and is obtained under the presence of an organic ammonium salt and an acetylene based surfactant are process limitations not positively claimed as part of the process but as process steps of the claimed product-by-process material.  The claimed product a silicon compound is the same product cited to in the prior art of Naksone and Tanaka. 
In the event any differences can be shown for the product of the product-by- process claims 1, as opposed to the product taught by the reference, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 4, Naksone, paragraph 165 of the PGPUB, teaches a photocatalyst-active layer having a thickness of 40 nm.

Regarding claim 5, Naksone, paragraph 53 of the PGPUB, teaches the transparent support sheet has a thickness of 50-400 microns. 

Regarding claim 6, Naksone teaches an intermediate layer generally employed in a photocatalyst film may be employed as the photoactivity-intercepting layer. Such an intermediate layer is generally formed of a resin (e.g., silicone resin or acrylic-modified silicone resin) film having a thickness of several micrometers.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Naksone et al (20090297799) in view of Tanaka et al (20070154662) in view of Nozaki et al (20060150860). 
Naksone teaches an antifouling printing sheet. 
Naksone, paragraph 24 of the PGPUB, teaches (1) an anti-fouling printing sheet, characterized by comprising a transparent support sheet, a hydrophilic anti-fouling layer provided on one side of the support sheet, and a printing surface provided on the opposite side of the Support sheet. 
Naksone, paragraph 50 of the PGPUB, teaches examples of the material for forming the support sheets include acrylic resins such as polypropylene. 
Naksone, paragraph 53 of the PGPUB, teaches the transparent support sheet has a thickness of 50-400 microns. 
Naksone, paragraph 55 of the PGPUB, teaches the transparent support sheet may be subjected to surface treatment such as oxidation treatment or roughening. 
Naksone, paragraph 58 of the PGPUB, teaches the hydrophilic anti-fouling layer preferably has a photocatalytic action.
Naksone, paragraphs 66-67 of the PGPUB, teaches when a photocatalytic layer is employed as an anti fouling layer, a photoactivity-intercepting layer is provided on one surface of a transparent support sheet. An intermediate layer generally employed in a photocatalyst film may be employed as the photoactivity-intercepting layer. Such an intermediate layer is generally formed of a resin (e.g., silicone resin or acrylic-modified silicone resin) film having a thickness of several micrometers.
Naksone, paragraphs 104-105 of the PGPUB, teaches an improved coating composition for forming the photocatalyst-active layer contains the aforementioned (A) and (B), and further contains (D) microparticles and/or silica microparticles having a photocatalytic function. The microparticles having a photocatalytic function may be particles of titanium oxide mainly of anatase crystal form.
Naksone, paragraph 113 of the PGPUB, teaches through incorporation of colloidal silica into a photocatalyst film, the film also exhibits super-hydrophlicity even in the dark.
Naksone, paragraph 132 of the PGPUB, teaches in the anti-fouling printing sheet, a protective peelable film may be laminated on the surface of the photocatalyst-active layer.
Although Naksone teaches a polypropylene substrate, this reference does not teach a biaxially oriented polypropylene film having a specific roughness. 
Tanaka teaches biaxially oriented white film for thermal transfer recording. 
Tanaka, paragraph 37 of the PGPUB, teaches a biaxially oriented
white polypropylene film excellent as a substrate of a receiving sheet for thermal transfer recording and excellent in productivity, and a receiving sheet for thermal transfer recording using the same. 
Tanaka, paragraph 156 of the PGPUB, teaches average surface roughness (Ra) of the white film of the first configuration is, preferably, in the range of 0.02 to 1 microns. If Ra is less than the above-mentioned range, slipperiness of the white film worsens and creases may be formed in the white film or in the receiving sheet in the production process of the film or the receiving sheet for thermal transfer recording. If Ra exceeds 1 micron, surface glossiness unnecessarily decreases, or the white film or the receiving sheet may be damaged when passed on metal drum at winding process during white film formation or at processing process in the production process of the receiving sheet for thermal transfer recording.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have an average surface roughness (Ra) of the white film of the first configuration is, preferably, in the range of 0.02 to 1 microns of a biaxially oriented white polypropylene film as taught by Tanaka as the transparent sheet as taught by Naksone as f Ra is less than the above-mentioned range, slipperiness of the white film worsens and creases may be formed in the white film or in the receiving sheet in the production process of the film or the receiving sheet for thermal transfer recording and if Ra exceeds 1 micron, surface glossiness unnecessarily decreases, or the white film or the receiving sheet may be damaged when passed on metal drum at winding process during white film formation or at processing process in the production process of the receiving sheet for thermal transfer recording and further is excellent as a substrate of a receiving sheet for thermal transfer recording. 
Although the references teach colloidal silica, the references do not teach making the colloidal silica. 
Nozaki teaches alkali resistant cocoon shaped colloidal silica. 
Nozaki, paragraph 13 of the PGPUB, teaches , the process comprising adding continuously an alkoxysilane condensate or its solution in an aqueous solvent into an aqueous solution of an ammonium salt thereby hydrolyzing the alkoxysilane [condensate].
Nozaki, paragraph 21 of the PGPUB, teaches the alkoxysilanes include tetramethoxysilane, tetraethoxysilane, tetrapropoxysilane, tetrabutoxysilane, 2-oxyethoxysilane, and the like. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the method as taught by Nozaki to make colloidal silica as taught by the references above to obtain alkali resistant colloidal silica. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use an organic ammonium salt as the ammonium salt as taught by references as organic ammonium salts use to hydrolyze alkyloxysilanes. 
How the colloidal silica is made, particularly the process steps of making a silicon compound that is a hydrolysis condensate of a tetrafunctional silicon compound and is obtained under the presence of an organic ammonium salt and an acetylene based surfactant are process limitations not positively claimed as part of the process but as process steps of the claimed product-by-process material.  The claimed product a silicon compound is the same product cited to in the prior art of Naksone and Tanaka. 
In the event any differences can be shown for the product of the product-by- process claims 1, as opposed to the product taught by the reference, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 4, Naksone, paragraph 165 of the PGPUB, teaches a photocatalyst-active layer having a thickness of 40 nm.

Regarding claim 5, Naksone, paragraph 53 of the PGPUB, teaches the transparent support sheet has a thickness of 50-400 microns. 

Regarding claim 6, Naksone teaches an intermediate layer generally employed in a photocatalyst film may be employed as the photoactivity-intercepting layer. Such an intermediate layer is generally formed of a resin (e.g., silicone resin or acrylic-modified silicone resin) film having a thickness of several micrometers.

Response to Arguments
Applicant’s arguments, filed 9/13/22, with respect to the rejection(s) of claims 1 and 3-6 under Inoue and Hori have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Naksone, Tanaka and Nozaki. \

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20150072136 teaches a protective barrier composition for photocatalytic coatings. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        10/27/22